UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6797


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

ROBERT W. SMITH, Supt.; SECRETARY OF CORRECTIONS, Theodis
Beck,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:07-cv-00757-TDS-RAE)


Submitted:   June 25, 2010                 Decided:   July 15, 2010


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.      Clarence Joe
DelForge, III, Assistant Attorney General, Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley Lorenzo Williams seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation and

denying relief on Williams’ 28 U.S.C. § 2254 (2006) petition.

We   dismiss    the    appeal    for   lack    of   jurisdiction     because     the

notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on October 28, 2008.            The notice of appeal was filed on April

20, 2009.       Because Williams failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               Williams’ pending motions for a

transcript      at     Government      expense,     for     a    certificate      of

appealability, to proceed in forma pauperis, and to expedite the

appeal are denied.         We dispense with oral argument because the

facts   and    legal    contentions     are    adequately       presented   in   the




                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3